Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “… is determined based a range calculation” which appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 11, it is unclear if the limitations “a global position of the each SLS” and “a position of the each SLS” refer to the same or different position.
Regarding claim 8, limitation “a position of the user devices” appears to be recited previously in claim 1. Additionally, limitation “user devices” lacks sufficient antecedent basis. It is unclear if there is one or multiple of user devices.
Regarding claim 18, limitation “the round-trip time ranging data” lacks sufficient antecedent basis. Additionally, limitation “a position of the user devices” appears to be recited previously in claim 1. Limitation “user devices” lacks sufficient antecedent basis. It is unclear if there is one or multiple of user devices.
Claims 2 thru 7, 9, 12 thru 17, and 19 are also rejected by virtue of their dependence on claims 1, 10, and 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 10, 11, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ekambaram et al (WO 2020/139497 A1), hereinafter Ekambaram.
Regarding claim 1, Ekambaram discloses a method for positioning based on navigation systems, comprising:
receiving a list of street level stations (SLSs) (using signals from neighbor cells (i.e. base stations) relative to the serving or reference cell; the serving cell may be selected based on received signal strength or quality as determined by SINR or RSRQ [0023 & Fig. 6])
conducting ranging measurements with each SLS identified within the received list (collecting measurement data and other location information from BS 132 [0024] & ranging measurement between the base station and the drone [0041])
receiving a global position of the each SLS identified within the received list (the positions of neighbor cells are fixed and known [0025])
computing a position of a user device based on the ranging measurements and a position of the each SLS identified within the received list (estimating the device 110 position as a function of distance from the serving cell using round trip time between the device 110 and the BS 132, as well as the fixed geographical coordinates of the BS 132 and the cell size [0026]).
Regarding claim 11, Ekambaram discloses a system for positioning based on navigation systems, comprising:
a processing circuitry (hardware processor 202 (e.g. a CPU, a GPU, a hardware processor core, or any combination thereof) [0030])
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (a main memory 204 and a static memory 206 [0030]):
receive a list of Street Level Stations (SLSs) (using signals from neighbor cells (i.e. base stations) relative to the serving or reference cell; the serving cell may be selected based on received signal strength or quality as determined by SINR or RSRQ [0023 & Fig. 6])
conduct ranging measurements with each SLS identified within the received list (collecting measurement data and other location information from BS 132 [0024] & ranging measurement between the base station and the drone [0041])
receive a global position of each SLS identified within the received list (the positions of neighbor cells are fixed and known [0025])
compute a position of a user device based on the ranging measurements and a position of the each SLS identified within the received list (estimating the device 110 position as a function of distance from the serving cell using round trip time between the device 110 and the BS 132, as well as the fixed geographical coordinates of the BS 132 and the cell size [0026]).
Regarding claims 4 and 14, Ekambaram discloses the method of claim 1 and the system of claim 11, respectively, wherein the position of the user device is determined based a range calculation ([0026], cited and incorporated in the rejection of claim 1/ claim 11).
Regarding claims 6 and 16, Ekambaram discloses the method of claim 1 and the system of claim 11, respectively, wherein the ranging measurement further includes measuring a distance of the user device to a base station ([0026], cited and incorporated in the rejection of claim 1/ claim 11).
Regarding claim 10, Ekambaram discloses a non-transitory computer readable medium having stored thereon instructions (a main memory 204 and a static memory 206 [0030]) for causing a processing circuitry to execute a process (hardware processor 202 (e.g. a CPU, a GPU, a hardware processor core, or any combination thereof) [0030]), the process comprising:
receiving a list of Street Level Stations (SLSs) (using signals from neighbor cells (i.e. base stations) relative to the serving or reference cell; the serving cell may be selected based on received signal strength or quality as determined by SINR or RSRQ [0023 & Fig. 6])
conducting ranging measurements with each SLS identified within the received list (collecting measurement data and other location information from BS 132 [0024] & ranging measurement between the base station and the drone [0041])
receiving a global position of the each SLS identified within the received list (the positions of neighbor cells are fixed and known [0025])
computing a position of a user device based on the ranging measurements and a position of the each SLS identified within the received list (estimating the device 110 position as a function of distance from the serving cell using round trip time between the device 110 and the BS 132, as well as the fixed geographical coordinates of the BS 132 and the cell size [0026]).
Regarding claim 12, Ekambaram discloses the system of claim 11, wherein the system is further configured to: receive assistance information, and compute the position of the user device based on the received assistance information (multiple forms of positioning may be combined, such as Visual Inertial Odometry using an inertial measurement unit [0035] & the UE may also request assistance data for enhanced positioning [0076]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram, in view of Poncelet born Morey (US 2011/0142099 A1), hereinafter Poncelet born Morey.
Ekambaram discloses the method of claim 1, wherein the method further comprises: receiving assistance information, and computing the position of the user device based on the received assistance information (multiple forms of positioning may be combined, such as Visual Inertial Odometry using an inertial measurement unit [0035] & the UE may also request assistance data for enhanced positioning [0076]).
However, Ekambaram does not disclose the each SLS includes a global navigation by satellite systems (GNSS) receiver.
Poncelet born Morey teaches the fixed GNSS receiver attached to the base station [0086].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ekambaram to include the teachings of Poncelet born Morey because doing so would enable simplification of electronics on board a mobile apparatus while preserving and improving its autonomy to avoid human intervention, as recognized by Poncelet born Morey.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram, in view of Hage et al (US 2019/0172008 A1), hereinafter Hage.
Ekambaram discloses the method of claim 1 and the system of claim 11, respectively.
However, Ekambaram does not disclose the position of the user device is determined based on a triangulation technique.
Hage teaches that techniques for measuring distance and/or direction between one or more communication towers and the device or vice versa can include multilateration (also known as hyperbolic navigation), trilateration timing, triangulation, relative transmission power level measurement, Cell ID, etc. [0115].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ekambaram to include the teachings of Hage because applying triangulation technique is well-known to yield predictable result of determining a position of a device.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram, in view of Rajkotia et al (US 2006/0166671 A1), hereinafter Rajkotia.
Ekambaram discloses the method of claim 1 and the system of claim 11, respectively.
However, Ekambaram does not disclose that the ranging measurement is conducted periodically.
Rajkotia teaches periodically measuring the distance from a mobile station to each of the neighboring base stations [0047 & Step 510].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalithil to include the teachings of Rajkotia because doing so would ensure that all of the base stations within a coverage area are included, as recognized by Rajkotia.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram, in view of van Cruyningen (US 2018/0032088 A1), hereinafter van Cruyningen.
Ekambaram discloses the method of claim 1 and the system of claim 11, respectively.
However, Ekambaram does not disclose that the ranging measurement is conducted using Lidar.
van Cruyningen teaches that a LiDAR scanner is mounted on base station 30, keeping all the objects of interest in the LiDAR scanner field of view. It can determine the distance to the reflector [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ekambaram to include the teachings of van Cruyningen because doing so would allow close-in inspection with full coverage of a tower and lines, as recognized by van Cruyningen.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram, in view of Stokes et al (US 2018/0259338 A1), hereinafter Stokes.
Ekambaram discloses the method of claim 1 and the system of claim 11, respectively, wherein the method/system is further configured to:
collecting raw GNSS measurement (acquiring the GNSS satellites [0023])
collecting round-trip time ranging ([0026], cited and incorporated in the rejection of claim 1/ claim 11)
extracting time tag and reception parameters of respectively collected GNSS measurement (the GPS satellites 120 continuously transmit data indicating the current time and position [0022]) and the round-trip time ranging data ([0023], cited and incorporated in the rejection of claim 1/ claim 11)
However, Ekambaram does not disclose:
combining the GNSS measurement and the round-trip time ranging data to form a model
determining a position of the user devices based on the model
Stokes teaches a 2D or 3D integrated model by fusing together data from ranging sensor systems (e.g., sonar, LIDAR, radar, or other sensors) [0077]. Data may be combined into a point cloud database to generate a 3D representation of the environment [0078]. The GNSS data is aligned with other data (i.e. sensor data) to generate an integrated model [0083]. The position of mobile structure 101 may be determined according to the data [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ekambaram to include the teachings of Stokes because doing so would provide enhanced data to a user that may also be more intuitive and easier to interpret than individually referenced data, as recognized by Stokes.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram, in view of Boling et al (US 2008/0186135 A1), hereinafter Boling.
Ekambaram discloses the method of claim 1 and the system of claim 11, respectively, further comprising:
determining parameters for selecting the SLSs for ranging activation from the plurality of ranging resources ([0023], cited and incorporated in the rejection of claim 1/ claim 11)
selecting the SLSs based on the determined parameters ([0023], cited and incorporated in the rejection of claim 1/ claim 11)
constructing the list of the selected SLSs ([0023 & Fig. 6], cited and incorporated in the rejection of claim 1/ claim 11)
However, Ekambaram does not disclose:
receiving a request to activate a plurality of ranging resources
sending the selected SLSs for ranging activation
Boling teaches receiving a request for activation of the device and generating a control signal which activates the beacon to begin transmitting coordinates [0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ekambaram to include the teachings of Boling because doing so would enable communications across devices for emergency alert messages to occupants of particular geographic locations and areas, as recognized by Boling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maia et al (US 2012/0235812 A1) discloses techniques and/or systems for improving location awareness of a device.
Balappanavar et al (US 2019/0053191 A1) discloses controlling an antenna array to track a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hailey R Le/Examiner, Art Unit 3648       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648